IN THE COMMONWEALTH COURT OF PENNSYLVANIA


William R. Hoy,                          :
                   Appellant             :
                                         :     No. 1005 C.D. 2015
            v.                           :
                                         :
Borough of Cochranton                    :


                               AMENDING ORDER

            AND NOW, this 6th day of January, 2017, the first two sentences of
the first full paragraph on page 20 in the above-matter, filed December 21, 2016, is
amended to reflect the following correction:

            Moreover, the evidence of record supports the reasons
            given by the Township [Borough] for choosing Beachy
            as uniquely qualified for the position and at least as
            qualified as Hoy in this regard.        The Township
            [Borough] considered that Beachy had worked for the
            Borough’s police department as a Sergeant, temporarily
            served as its Chief of Police, had recommendations from
            a number of residents, acquired budget experience and
            experience with enforcement of local ordinances in the
            Township [Borough], was mentored by the Chief of
            Police and had his recommendation.



                                             ________________________________
                                             PATRICIA A. McCULLOUGH, Judge